Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/16/19 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 11-21) in the reply filed on 08/10/22 is
acknowledged. Invention I (claims 1-10) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/22.



Claim Rejections - 35 USC § 112A
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “the wearable device comprises logic for N analog tri-state pins and (N/(N-1))/2 equation solver acceleration”, which lacks sufficient written description. The specification and/or drawings do not appear to detail what the equation is for and the specification includes a different equation than what is claimed “(N(N-1))/2”. Moreover, the accompanying specification and/or drawings do not appear to disclose what is meant by “equation solver acceleration”. Examiner notes that it is understood that these two equations would provide a different number of pins, therefore changing the circuitry. 



Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, and all dependent claims thereof, recites “a high-density analog multiplexer” in line 2, which is indefinite for reciting relative terminology. What is a high-density analog multiplexer?
Claim 13 recites the limitation “the system”. There is insufficient antecedent basis for this limitation in the claim. The term “the system” is not mentioned previous to this claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deliwala (US Patent Application Publication 2018/0338696 A1) and in further view of Kim (“A wearable mulitiplexed silicon nonvolatile memory array using nanocrystal charge confinement,” Science Advances. 2016; Volume 2, Issue 1), Howard (US Patent Application Publication 2020/0405204 A1) and Ching (US Patent Application Publication 2014/0147336 A1).
Regarding claim 11, Deliwala teaches a wearable device comprising: an analog multiplexer [par. 130 and 135], the high-density analog multiplexer comprising: a plurality of impedance circuit elements, each of the plurality of impedance circuit elements comprising a source node and a sink node [fig. 12, elements 1205 and 1210; par. 111, 127 and 128], wherein at least one of the plurality of analog impedance circuit elements comprising a sink node coupled to a source node of another of the plurality of analog impedance circuit elements [fig. 12, elements 1205 and 1210; par. 111, 127 and 128], and an analog front end (AFE) to resolve input and output conditions for selecting an output from the high-density analog multiplexer [par. 130].
However, Deliwala does not teach a high-density analog multiplexer.
Kim teaches a high-density analog multiplexer [pg. 1].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Deliwala, to incorporate a high-density analog multiplexer, for large memory window and capacity, as evidence by Kim [see pg. 1].
However, Deliwala does not teach a plurality of source pins coupled to a plurality of analog impedance circuit elements, a plurality of sink pins coupled to the plurality of analog impedance circuit elements.
Ching teaches a plurality of source pins coupled to a plurality of analog impedance circuit elements, a plurality of sink pins coupled to the plurality of analog impedance circuit elements [par. 48].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Deliwala, to incorporate a plurality of source pins coupled to a plurality of analog impedance circuit elements, a plurality of sink pins coupled to the plurality of analog impedance circuit elements, for measuring an analyte through measuring impedance variation, as evidence by Ching [see par. 47].
However, Deliwala does not teach a circuit element to generate N selection signals for selecting a signal to be output from the high-density analog multiplexer.
Howard teaches a circuit element to generate N selection signals for selecting a signal to be output from the high-density analog multiplexer [par. 285 and 286];
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Deliwala, to incorporate a circuit element to generate N selection signals for selecting a signal to be output from the high-density analog multiplexer, for communicating which channel to read through at that time, as evidence by Howard [see par. 285].
Regarding claim 12, Deliwala does not teach a dense matrix equation solver to process signals received from the high-density analog multiplexer.
However, Howard teaches a dense matrix equation solver to process signals received from the high-density analog multiplexer [par. 286 and 546; Examiner notes the hardware taught by Howard can be used as a dense matrix equation solver].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Deliwala, to incorporate a dense matrix equation solver to process signals received from the high-density analog multiplexer, for outputting data for display as evidence by Howard [see par. 286].
Regarding claim 13, Deliwala does not teach the dense matrix equation solver comprises digital logic, and the system comprises an analog to digital converter residing between high-density analog multiplexer and the dense matrix equation solver.
However, Howard teaches the dense matrix equation solver comprises digital logic [par. 286 and 543; Examiner notes the hardware taught by Howard is considered digital logic], and the system comprises an analog to digital converter [fig. 27, element 2708] residing between high-density analog multiplexer and the dense matrix equation solver [fig. 27; par. 286].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Deliwala, to incorporate the dense matrix equation solver comprises digital logic, and the system comprises an analog to digital converter residing between high-density analog multiplexer and the dense matrix equation solver, for allowing the signal to be passed along to the processing circuitry, as evidence by Howard [see par. 286].
Regarding claim 14, Deliwala further teaches a wearable device housing the high-density analog multiplexer and the AFE [par. 130 and 135].
Regarding claim 16, Deliwala further teaches the wearable device is coupled to a computing platform across a wireless communications connection [par. 149].
Regarding claim 17, Deliwala further teaches wherein the computing platform comprises one of a mobile device, a desktop computer, a remote server, or a laptop computer [par. 147].
Regarding claim 18, Deliwala further teaches the analog impedance circuit elements comprise one or more of a resistance (R), an inductance (L), and/or a capacitance (C) [par. 113].

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Deliwala and in further view of Kim, Howard, Ching, and Rothberg (US Patent Application Publication US 2014/0235463 A1).
Regarding claim 15, Deliwala teaches a wearable device comprising: a high-density analog multiplexer, as stated above.
However, Deliwala does not teach the wearable device comprises logic for N analog tri-state pins and (N/(N-1))/2 equation solver acceleration.
Rothberg teaches the wearable device comprises logic for N analog tri-state pins and (N/(N-1))/2 equation solver acceleration [par. 416].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Deliwala, to incorporate the wearable device comprises logic for N analog tri-state pins and (N/(N-1))/2 equation solver acceleration, for providing three possible voltage states to provide multiple unique array identification codes, as evidence by Rothberg [see par. 416].


Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Deliwala and in further view of Kim, Howard, Ching, and Muthukumar (US Patent Application Publication US 2019/0250153 A1).
Regarding claim 19, Deliwala teaches a wearable device comprising: a high-density analog multiplexer, as stated above, and plurality of sensors coupled to the high-density analog multiplexer [par. 88]. 
However, Deliwala does not teach the plurality of sensors configured to detect a plurality of analytes.
Muthukumar taches the plurality of sensors configured to detect a plurality of analytes [par. 93].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Deliwala, to incorporate the plurality of sensors configured to detect a plurality of analytes, for allowing the device simultaneously detect multiple analytes, as evidence by Muthukumar [see par. 152 and 153].
Regarding claim 20, Muthukumar teaches the plurality of sensors comprising a first set of one or more sensors to detect a first analyte and a second set of one or more sensors to detect a second analyte, the first analyte different from the second analyte.
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Deliwala, to incorporate the plurality of sensors comprising a first set of one or more sensors to detect a first analyte and a second set of one or more sensors to detect a second analyte, the first analyte different from the second analyte, for allowing the device simultaneously detect multiple analytes, as evidence by Muthukumar [see par. 152 and 153].
Regarding claim 21, Muthukumar teaches the plurality of sensors comprises N sensors; and wherein the plurality of analytes comprises N different analytes [par. 152 and par 153].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Deliwala, to incorporate the plurality of sensors comprises N sensors; and wherein the plurality of analytes comprises N different analytes, for allowing the device simultaneously detect multiple analytes, as evidence by Muthukumar [see par. Par. 152 and 153].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791